
	

114 HR 432 : SBIC Advisers Relief Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 432
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Investment Advisers Act of 1940 to prevent duplicative regulation of advisers of small
			 business investment companies.
	
	
 1.Short titleThis Act may be cited as the SBIC Advisers Relief Act of 2015. 2.Advisers of SBICs and venture capital fundsSection 203(l) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)) is amended—
 (1)by striking No investment adviser and inserting the following:  (1)In generalNo investment adviser; and
 (2)by adding at the end the following:  (2)Advisers of SBICsFor purposes of this subsection, a venture capital fund includes an entity described in subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940)..
 3.Advisers of SBICs and private fundsSection 203(m) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(m)) is amended by adding at the end the following:
			
 (3)Advisers of SBICsFor purposes of this subsection, the assets under management of a private fund that is an entity described in subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940) shall be excluded from the limit set forth in paragraph (1)..
 4.Relationship to State lawSection 203A(b)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(b)(1)) is amended— (1)in subparagraph (A), by striking or at the end;
 (2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
				
 (C)that is not registered under section 203 because that person is exempt from registration as provided in subsection (b)(7) of such section, or is a supervised person of such person..
			
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
